Title: A Proposition, [18 March 1780]
From: Phillips, William,Gordon, Cosmo,Norton, Chapel
To: St. Clair, Arthur,Carrington, Edward,Hamilton, Alexander



[Amboy, New Jersey, March 18, 1780]

That the Exchange of the first Division of the Troops of Convention according to the proposed Plan given in shall have immediate Operation with the Exchanges of Officers for Officers Prisoners of War, and that the Exchange of the second Division of the Troops of Convention according to the proposed Plan given in shall, also, have immediate Operation so far as the Estimate of American Officers, Prisoners of War, according to the Tarif settled shall apply; and those American Officers Prisoners of War in South Carolina and Georgia who may be now in Possession of the British Army and were actually Prisoners on the 31st. Day of December 1779 are to be comprehended in the Estimate already mentioned.
That, however, the said American Officers Prisoners of War in South Carolina and Georgia be applyed in the first Instance to the immediate Exchange of Lieutt. Governor Hamilton according to a Rank which may be settled for him, and, also, of the Major and other Officers of the Army or Militia who may be with him in Virginia, and who were made Prisoners of War by a Capitulation with the American Colonel Clarke.
That the Discussion may be entered upon hereafter and determined when possible concerning a certain Person of the Name of Aligood said by the American Commissary General of Prisoners to be a Colonel or Lieutt.-Colonel in the British Service, made a Prisoner of War, and supposed to be somewhere upon Parole; as, also, of such other Persons mentioned by the American Commissary to be Officers in the British Service, but whose real Situation and Rank with that of the Person named Aligood must be considered as doubtful and uncertain, but should it be proved such Persons, so named and designated, shall have held Rank in the British Service at the time they were taken in Arms, they will undoubtedly be considered in a future Exchange and received in the mean time into the Lists of Prisoners of War by the British and American Commissaries General of Prisoners.
There being a considerable Number of American Prisoners with exprest Ranks given in a Return by Mr. Loring, the British Commissary General of Prisoners, but to whom Objections have been made to their being accounted as Prisoners of War they may remain under the same Description as that specified respecting Aligood and others.
That Officers made Prisoners of War belonging to the Military Staff of the British and American Armies who have no Regimental Rank may be exchanged by Composition to be now settled and to serve on future Occasions; but any American Military Staff Officers, who may be now Prisoners of War, to be considered in the Rank they held previous to a Resolution of the American Congress annulling Rank to such Establishments.
That Canadians and others belonging to the Government of Canada, being entirely dependant upon General Haldimand the Commander in Chief in Canada all Matters relating to them must be discussed between the American Commissaries and those of the British in Canada, and whenever any Matters relating to Prisoners of War with their Ranks appear properly certified from Canada they will in course from Motives of Conveniency and Humanity to both Parties be considered in Exchanges, as has been the Case in a Variety of Instances by the British Commander in Chief of the Southern Army.
